EXHIBIT 10(H)


RARE HOSPITALITY INTERNATIONAL, INC.
2002 STOCK OPTION PLAN

TABLE OF CONTENTS


         ARTICLE 1 PURPOSE.....................................................................3

                  1.1      General.............................................................3

         ARTICLE 2 DEFINITIONS.................................................................3

                  2.1      Definitions.........................................................3

         ARTICLE 3  EFFECTIVE DATE.............................................................6

                  3.1      Effective Date......................................................6

         ARTICLE 4 ADMINISTRATION..............................................................6

                  4.1      Committee...........................................................6

                  4.2      Actions and Interpretations by the Committee........................7

                  4.3      Authority of the Committee..........................................7

                  4.4      Option Certificates.................................................8

         ARTICLE 5  SHARES SUBJECT TO THE PLAN.................................................8

                  5.1      Number of Shares....................................................8

                  5.2      Lapsed Options......................................................8

                  5.3      Stock Distributed...................................................8

                  5.4      Limitation on Options...............................................8

         ARTICLE 6 ELIGIBILITY.................................................................8

                  6.1      General.............................................................8

         ARTICLE 7  STOCK OPTIONS..............................................................8

                  7.1      General.............................................................8

                  7.2      Incentive Stock Options.............................................9

         ARTICLE 8  PROVISIONS APPLICABLE TO OPTIO............................................10

                  8.1      Form of Payment for Options........................................10

                  8.2      Limits on Transfer.................................................10

                  8.3
                           Beneficiaries......................................................10

                  8.4      Stock Certificates.................................................10

                  8.5      Acceleration upon Death or Disability..............................11

                  8.6      Acceleration upon a Change of Control..............................11

                  8.8      Acceleration for Other Reasons.....................................11

                  8.9      Effect of Acceleration.............................................11

                  8.9      Determination of Employment Status.................................11

                  8.10     Loans or Guarantees................................................11

         ARTICLE 9  CHANGES IN CAPITAL STRUCTURE..............................................12

                  9.1      General............................................................12

         ARTICLE 10  AMENDMENT, MODIFICATION AND TERMINATION..................................12

                  10.1     Amendment, Modification and Termination............................12

                  10.2     Options Previously Granted.........................................12

         ARTICLE 11  GENERAL PROVISIONS.......................................................13

                  11.1     No Rights to Options; Non-Uniform Determinations...................13

                  11.2     No Stockholder Rights..............................................13

                  11.3     Withholding........................................................13

                  11.4     No Right to Continued Service......................................13

                  11.5     Unfunded Status of Options.........................................13

                  11.6     Indemnification....................................................13

                  11.7     Relationship to Other Benefits.....................................13

                  11.8     Expenses...........................................................14

                  11.9     Titles and Headings................................................14

                  11.10    Gender and Number..................................................14

                  11.11    Fractional Shares..................................................14

                  11.12    Government and Other Regulations...................................14

                  11.13    Governing Law......................................................14

                  11.14    Additional Provisions..............................................14

                  11.15    No Limitations on Rights of Company................................14




RARE HOSPITALITY INTERNATIONAL, INC.
2002 STOCK OPTION PLAN

ARTICLE 1
PURPOSE

1.1.             GENERAL.      The purpose of the RARE Hospitality
International, Inc. 2002 Stock Option Plan (the "Plan") is to promote the
success, and enhance the value, of RARE Hospitality International, Inc. (the
"Company"), by linking the personal interests of employees, officers, directors,
consultants and advisors of the Company or any Affiliate (as defined below) to
those of Company stockholders and by providing such persons with an incentive
for outstanding performance. The Plan is further intended to provide flexibility
to the Company in its ability to motivate, attract, and retain the services of
employees, officers, directors, consultants and advisors upon whose judgment,
interest, and special effort the successful conduct of the Company's operation
is largely dependent. Accordingly, the Plan permits the grant of stock options
from time to time to selected employees, officers, directors, consultants and
advisors of the Company or any Affiliate.


ARTICLE 2
DEFINITIONS

2.1.              DEFINITIONS.      When a word or phrase appears in the Plan
with the initial letter capitalized, and the word or phrase does not commence a
sentence, the word or phrase shall generally be given the meaning ascribed to it
in this Section 2.1 unless a clearly different meaning is required by the
context. The following words and phrases shall have the following meanings:


(a)    "Affiliate" means (i) any Subsidiary or Parent, or (ii) an entity that
directly or through one or more intermediaries controls, is controlled by or is
under common control with, the Company, as determined by the Committee.

(b)     "Board" means the Board of Directors of the Company.

(c)     "Cause", with respect to a Participant who is an officer or employee,
shall have the meaning assigned such term in the employment agreement, if any,
between such Participant and the Company or an Affiliate, provided, however that
if there is no such employment agreement in which such term is defined, and
unless otherwise defined in the applicable Option Certificate, "Cause" means any
of the following acts by the Participant, as determined by the Board: gross
neglect of duty, prolonged absence from duty without the consent of the Company,
acceptance of a position with another employer without consent of the Company,
intentionally engaging in any activity that is in conflict with or adverse to
the business or other interests of the Company, or willful misconduct,
misfeasance or malfeasance of duty which is reasonably determined to be
detrimental to the Company. "Cause" with respect to a Participant who is a
director, consultant or advisor means any of the following acts by the
Participant, as determined by the Board, unless a contrary definition is
contained in the applicable Option Certificate: (i) the Participant's egregious
and willful misconduct, or (ii) the Participant's final conviction of a
felonious crime.

(d)     "Change in Control" means and includes each of the following:


> (1)     The acquisition by any individual, entity or group (within the meaning
of Section 13(d)(3) or 14(d)(2) of the 1934 Act) (a "Person") of beneficial
ownership (within the meaning of Rule 13d-3 promulgated under the 1934 Act) of
25% or more of the combined voting power of the then outstanding voting
securities of the Company entitled to vote generally in the election of
directors (the "Outstanding Company Voting Securities"); provided, however, that
for purposes of this subsection (1), the following acquisitions shall not
constitute a Change of Control: (i) any acquisition by a Person who is on the
Effective Date the beneficial owner of 25% or more of the Outstanding Company
Voting Securities, (ii) any acquisition by the Company, (iii) any acquisition by
any employee benefit plan (or related trust) sponsored or maintained by the
Company or any corporation controlled by the Company, or (iv) any acquisition by
any corporation pursuant to a transaction which complies with clauses (i), (ii)
and (iii) of subsection (3) of this definition;

(2)     Individuals who, as of the Effective Date, constitute the Board (the
"Incumbent Board") cease for any reason to constitute at least a majority of the
Board; provided, however, that any individual becoming a director subsequent to
the Effective Date whose election, or nomination for election by the Company's
shareholders, was approved by a vote of at least a majority of the directors
then comprising the Incumbent Board shall be considered as though such
individual were a member of the Incumbent Board, but excluding, for this
purpose, any such individual whose initial assumption of office occurs as a
result of an actual or threatened election contest with respect to the election
or removal of directors or other actual or threatened solicitation of proxies or
consents by or on behalf of a Person other than the Board; or

(3)     Consummation of a reorganization, merger, share exchange or
consolidation or sale or other disposition of all or substantially all of the
assets of the Company (a "Business Combination"), in each case, unless,
following such Business Combination, (i) all or substantially all of the
individuals and entities who were the beneficial owners of the Outstanding
Company Voting Securities immediately prior to such Business Combination
beneficially own, directly or indirectly, more than 50% of the combined voting
power of the then outstanding voting securities entitled to vote generally in
the election of directors of the corporation resulting from such Business
Combination (including, without limitation, a corporation which as a result of
such transaction owns the Company or all or substantially all of the Company's
assets either directly or through one or more subsidiaries) in substantially the
same proportions as their ownership, immediately prior to such Business
Combination of the Outstanding Company Voting Securities, and (ii) no Person
(excluding any corporation resulting from such Business Combination or any
employee benefit plan (or related trust) of the Company or such corporation
resulting from such Business Combination) beneficially owns, directly or
indirectly, 25% or more of the combined voting power of the then outstanding
voting securities of such corporation except to the extent that such ownership
existed prior to the Business Combination, and (iii) at least a majority of the
members of the board of directors of the corporation resulting from such
Business Combination were members of the Incumbent Board at the time of the
execution of the initial agreement, or of the action of the Board, providing for
such Business Combination; or

(4)     approval by the shareholders of the Company of a complete liquidation or
dissolution of the Company.


(e)     "Code" means the Internal Revenue Code of 1986, as amended from time to
time.

(f)     "Committee" means the committee of the Board described in Article 4.

(g)     "Company" means RARE Hospitality International, Inc., a Georgia
corporation, its successors and assigns.

(h)     "Continuous Status as a Participant" means the absence of any
interruption or termination of service as an employee, officer, director,
consultant or advisor of the Company or an Affiliate, as applicable. Continuous
Status as a Participant shall not be considered interrupted in the case of any
leave of absence authorized in writing by the Company prior to its commencement.

(i)     "Covered Employee" means a covered employee as defined in Code Section
162(m)(3).

(j)     "Disability" shall mean any illness or other physical or mental
condition of a Participant that renders the Participant incapable of performing
his customary and usual duties for the Company, or any medically determinable
illness or other physical or mental condition resulting from a bodily injury,
disease or mental disorder which, in the judgment of the Committee, is permanent
and continuous in nature. The Committee may require such medical or other
evidence as it deems

(k)     necessary to judge the nature and permanency of the Participant's
condition. Notwithstanding the above, with respect to an Incentive Stock Option,
Disability shall mean Permanent and Total Disability as defined in Section
22(e)(3) of the Code.

(l)     "Effective Date" means the date set forth in Section 3.1.

(m)     "Eligible Participant" means an employee, officer, director, consultant
or advisor of the Company or any Affiliate.

(n)     "Exchange" means the Nasdaq National Market or any national securities
exchange on which the Stock may from time to time be listed or traded.

(o)     "Fair Market Value", on any date, means (i) if the Stock is listed on a
securities exchange or is traded over the Nasdaq National Market, the closing
sales price on such exchange or over such system on such date or, in the absence
of reported sales on such date, the closing sales price on the immediately
preceding date on which sales were reported, or (ii) if the Stock is not listed
on a securities exchange or traded over the Nasdaq National Market, the mean
between the bid and offered prices as quoted by Nasdaq for such date, provided
that if it is determined that the fair market value is not properly reflected by
such Nasdaq quotations, Fair Market Value will be determined by such other
method as the Committee determines in good faith to be reasonable.

(p)     "Good Reason" for a Participant's termination of employment after a
Change in Control shall have the meaning assigned such term in the employment
agreement, if any, between such Participant and the Company or an Affiliate,
provided, however that if there is no such employment agreement in which such
term is defined, or unless otherwise specified in the Option Certificate, "Good
Reason" shall mean any of the following acts by the employer without the consent
of the Participant (in each case, other than an isolated, insubstantial and
inadvertent action not taken in bad faith and which is remedied by the employer
promptly after receipt of notice thereof given by the Participant): (i) the
assignment to the Participant of duties materially inconsistent with the
Participant's position, authority, duties or responsibilities as in effect
immediately prior to the Change in Control, or (ii) a reduction by the employer
in the Participant's base salary or benefits as in effect immediately prior to
the Change in Control, unless a similar reduction is made in salary and benefits
of peer employees, or (iii) the Company's requiring the Participant to be based
at any office or location more than 50 miles from the office or location at
which the Participant was stationed immediately prior to the Change in Control.

(q)     "Grant Date" means the date an Option is made by the Committee.

(r)     "Incentive Stock Option" means an Option that is designated as an
Incentive Stock Option and that meets the requirements of Section 422 of the
Code or any successor provision thereto.

(s)     "Non-Employee Director" means a director of the Company who is not a
common law employee of the Company or any Affiliate.

(t)     "Non-Qualified Stock Option" means an Option that is not intended to be
an Incentive Stock Option or which does not meet the requirements of Section 422
of the Code or any successor provision thereto.

(u)     "Option" means a right granted to a Participant under Article 7 of the
Plan to purchase Stock at a specified price during specified time periods. An
Option may be either an Incentive Stock Option or a Non-Qualified Stock Option.

(v)     "Option Certificate" means a written document, in such form as the
Committee prescribes from time to time, setting forth the terms and conditions
of an Option.

(w)     "Parent" means a company that owns or beneficially owns a majority of
the outstanding voting stock or voting power of the Company. Notwithstanding the
above, with respect to an Incentive Stock Option, Parent shall have the meaning
set forth in Section 424(e) of the Code.

(x)     "Participant" means an Eligible Participant who has been granted an
Option under the Plan; provided that in the case of the death of a Participant,
the term "Participant" refers to a beneficiary designated pursuant to Section
8.3 or the legal guardian or other legal representative acting in a fiduciary
capacity on behalf of the Participant under applicable state law and court
supervision.

(y)     "Plan" means the RARE Hospitality International, Inc. 2002 Stock Option
Plan, as amended from time to time.

(z)     "Shares" means shares of the Company's Stock. If there has been an
adjustment or substitution pursuant to Section 9.1, the term "Shares" shall also
include any shares of stock or other securities that are substituted for Shares
or into which Shares are adjusted pursuant to Section 9.1.

(aa)     "Stock" means the no par value common stock of the Company and such
other securities of the Company as may be substituted for Stock pursuant to
Article 9.

(bb)     "Subsidiary" means any corporation, limited liability company,
partnership or other entity of which a majority of the outstanding voting stock
or voting power is beneficially owned directly or indirectly by the Company.
Notwithstanding the above, with respect to an Incentive Stock Option, Subsidiary
shall have the meaning set forth in Section 424(f) of the Code.

(cc)     "1933 Act" means the Securities Act of 1933, as amended from time to
time.

(dd)     "1934 Act" means the Securities Exchange Act of 1934, as amended from
time to time.


ARTICLE 3
EFFECTIVE DATE

3.1.              EFFECTIVE DATE.      The Plan shall be effective as of the
date it is approved by both the Board and the majority of the holders of the
Stock of the Company.


ARTICLE 4
ADMINISTRATION

4.1.              COMMITTEE.      The Plan shall be administered by a committee
(the "Committee") appointed by the Board (which Committee shall consist of two
or more directors) or, at the discretion of the Board from time to time, the
Plan may be administered by the Board. It is intended that at least two of the
directors appointed to serve on the Committee shall be "non-employee directors"
(within the meaning of Rule 16b-3 under the 1934 Act) and "outside directors"
(within the meaning of Code Section 162(m) and the regulations thereunder) and
that any such members of the Committee who do not so qualify shall abstain from
participating in any decision to make or administer Options that are made to
Eligible Participants who at the time of consideration for such Option are, or
who are anticipated to be become, either (i) Covered Employees or (ii) persons
subject to the short-swing profit rules of Section 16 of the 1934 Act. However,
the mere fact that a Committee member shall fail to qualify under either of the
foregoing requirements or shall fail to abstain from such action shall not
invalidate any Option made by the Committee which Option is otherwise validly
made under the Plan. The members of the Committee shall be appointed by, and may
be changed at any time and from time to time in the discretion of, the Board.
The Board may reserve to itself any or all of the authority and responsibility
of the Committee under the Plan or may act as administrator of the Plan for any
and all purposes. To the extent the Board has reserved any authority and
responsibility or during any time that the Board is acting as administrator of
the Plan, it shall have all the powers of the Committee hereunder, and any
reference herein to the Committee (other than in this Section 4.1) shall include
the Board. To the extent any action of the Board under the Plan conflicts with
actions taken by the Committee, the actions of the Board shall control.


4.2.              ACTIONS AND INTERPRETATIONS BY THE COMMITTEE.      For
purposes of administering the Plan, the Committee may from time to time adopt
rules, regulations, guidelines and procedures for carrying out the provisions
and purposes of the Plan and make such other determinations, not inconsistent
with the Plan, as the Committee may deem appropriate. The Committee's
interpretation of the Plan, any Options granted under the Plan, any Option
Certificate and all decisions and determinations by the Committee with respect
to the Plan are final, binding, and conclusive on all parties. Each member of
the Committee is entitled to, in good faith, rely or act upon any report or
other information furnished to that member by any officer or other employee of
the Company or any Affiliate, the Company's or an Affiliate's independent
certified public accountants, Company counsel or any executive compensation
consultant or other professional retained by the Company to assist in the
administration of the Plan.


4.3.              AUTHORITY OF COMMITTEE.      Except as provided below, the
Committee has the exclusive power, authority and discretion to:


(a)      Grant Options;

(b)      Designate Participants;

(c)      Determine the type or types of Options to be granted to each
Participant;

(d)      Determine the number of Options to be granted and the number of Shares
to which an Option will relate;

(e)      Determine the terms and conditions of any Option granted under the
Plan, including but not limited to, the exercise price or grant price, any
restrictions or limitations on the Option, any schedule for lapse of
restrictions on the exercisability of an Option, and accelerations or waivers
thereof, based in each case on such considerations as the Committee in its sole
discretion determines;

(f)      Determine whether, to what extent, and under what circumstances an
Option may be settled in, or the exercise price of an Option may be paid in,
cash, Stock, other Options, or other property, or an Option may be canceled,
forfeited, or surrendered;

(g)      Prescribe the form of each Option Certificate, which need not be
identical for each Participant;

(h)      Decide all other matters that must be determined in connection with an
Option;

(i)      Establish, adopt or revise any rules, regulations, guidelines or
procedures as it may deem necessary or advisable to administer the Plan;

(j)      Make all other decisions and determinations that may be required under
the Plan or as the Committee deems necessary or advisable to administer the
Plan;

(k)      Amend the Plan or any Option Certificate as provided herein; and

(l)      Adopt such modifications, procedures, and subplans as may be necessary
or desirable to comply with provisions of the laws of non-U.S. jurisdictions in
which the Company or any Affiliate may operate, in order to assure the viability
of the benefits of Options granted to participants located in such other
jurisdictions and to meet the objectives of the Plan.


             Notwithstanding the foregoing, grants of Options to Non-Employee
Directors hereunder shall be made only in accordance with the terms, conditions
and parameters of one or more separate “formula” plans for the compensation of
Non-Employee Directors, and the Committee may not make discretionary grants
hereunder to Non-Employee Directors.


             To the extent permitted under Georgia law, the Board or the
Committee may expressly delegate to a special committee consisting of one or
more directors who are also officers of the Company some or all of the
Committee’s authority under subsections (a) through (h) above, except that no
delegation of its duties and responsibilities may be made to officers of the
Company with respect to Options to Eligible Participants who are, or who are
anticipated to be become, either (i) Covered Employees or (ii) persons subject
to the short-swing profit rules of Section 16 of the 1934 Act. The acts of such
delegates shall be treated hereunder as acts of the Committee and such delegates
shall report to the Committee regarding the delegated duties and
responsibilities.


4.4.              OPTION CERTIFICATES.      Each Option shall be evidenced by an
Option Certificate. Each Option Certificate shall include such provisions, not
inconsistent with the Plan, as may be specified by the Committee.


ARTICLE 5
SHARES SUBJECT TO THE PLAN

5.1.              NUMBER OF SHARES.      Subject to adjustment as provided in
Section 9.1, the aggregate number of Shares reserved and available for Options
shall be 900,000.


5.2.              LAPSED OPTIONS.      To the extent that an Option is canceled,
terminates, expires, is forfeited or lapses for any reason, any Shares subject
to the Option will again be available for the grant of Options under the Plan
and Shares subject to Options settled in cash will be available for the grant of
Options under the Plan.


5.3.              STOCK DISTRIBUTED.       Any Stock distributed pursuant to the
exercise of an Option may consist, in whole or in part, of authorized and
unissued Stock, treasury Stock or Stock purchased on the open market.


5.4.              LIMITATION ON OPTIONS.       Notwithstanding any provision in
the Plan to the contrary (but subject to adjustment as provided in Section 9.1),
the maximum number of Shares with respect to one or more Options that may be
granted during any one calendar year under the Plan to any one Participant shall
not exceed 250,000; provided, however, that in connection with his initial
employment with the Company or an Affiliate, a Participant may be granted
Options with respect to up to an additional 100,000 Shares, which shall not
count against the foregoing annual limit.


ARTICLE 6
ELIGIBILITY

6.1.              GENERAL.      Options may be granted only to Eligible
Participants; except that Incentive Stock Options may not be granted to Eligible
Participants who are not employees of the Company or a Parent or Subsidiary as
defined in Section 424(e) and (f) of the Code.


ARTICLE 7
STOCK OPTIONS

7.1.              GENERAL.      The Committee is authorized to grant Options to
Participants on the following terms and conditions:


(a)     EXERCISE PRICE.      The exercise price per share of Stock under an
Option shall be determined by the Committee, provided that the exercise price
for any Option shall not be less than the Fair Market Value as of the Grant
Date.

(b)     TIME AND CONDITIONS OF EXERCISE.      The Committee shall determine the
time or times at which an Option may be exercised in whole or in part, subject
to Section 7.1(d). The Committee shall also determine the performance or other
conditions, if any, that must be satisfied before all or part of an Option may
be exercised or vested. Subject to Section 8.7, the Committee may waive any
exercise or vesting provisions at any time in whole or in part based upon
factors as the Committee may determine in its sole discretion so that the Option
becomes exercisable or vested at an earlier date. The Committee may permit an
arrangement whereby receipt of Stock upon exercise of an Option is delayed until
a specified future date.

(c)     PAYMENT.      The Committee shall determine the methods by which the
exercise price of an Option may be paid, the form of payment, including, without
limitation, cash, Shares, or other property (including "cashless exercise"
arrangements), and the methods by which Shares shall be delivered or deemed to
be delivered to Participants; provided, however, that if Shares are used to pay
the exercise price of an Option, such Shares must have been held by the
Participant as fully vested shares for at least six months.

(d)     EXERCISE TERM.      In no event may any Option be exercisable for more
than ten years from the Grant Date.

(e)     ADDITIONAL OPTIONS UPON EXERCISE.      The Committee may, in its sole
discretion, provide in an Option Certificate, or in an amendment thereto, for
the automatic grant of a new Option to any Participant who delivers Shares as
full or partial payment of the exercise price of the original Option. Any new
Option granted in such a case (i) shall be for the same number of Shares as the
Participant delivered in exercising the original Option, (ii) shall have an
exercise price of 100% of the Fair Market Value of the surrendered Shares on the
date of exercise of the original Option (the Grant Date for the new Option),
(iii) shall vest six (6) months after the Grant Date of the new Option, and (iv)
shall have a term equal to the unexpired term of the original Option.


7.2.              INCENTIVE STOCK OPTIONS.      The terms of any Incentive Stock
Options granted under the Plan must comply with the following additional rules:


(a)      LAPSE OF OPTION.     An Incentive Stock Option shall lapse under the
earliest of the following circumstances; provided, however, that the Committee
may, prior to the lapse of the Incentive Stock Option under the circumstances
described in subsections (3), (4), (5) and (6) below, provide in writing that
the Option will extend until a later date, but if an Option is exercised after
the dates specified in subsections (3) and (4) below, it will automatically
become a Non-Qualified Stock Option:


(1)      The expiration date set forth in the Option Certificate.

(2)      The tenth anniversary of the Grant Date.

(3)      Three months after termination of the Participant's Continuous Status
as a Participant for any reason other than the Participant's Disability, death
or termination for Cause.

(4)      One year after the termination of the Participant's Continuous Status
as a Participant by reason of the Participant's Disability.

(5)      One year after the Participant's death occurring during his Continuous
Status as a Participant or during the three-month period described in subsection
(3) above or the one-year period described in subsection (4) above and before
the Option otherwise lapses.


(1)      The date of the termination of the Participant's Continuous Status as a
Participant if such termination is for Cause. Unless the exercisability of the
Incentive Stock

(2)      Option is accelerated as provided in Article 8, if a Participant
exercises an Option after termination of his Continuous Status as a Participant,
the Option may be exercised only with respect to the Shares that were otherwise
vested on the date of termination of his Continuous Status as a Participant.


(b)      INDIVIDUAL DOLLAR LIMITATION. The aggregate Fair Market Value
(determined as of the Grant Date) of all Shares with respect to which Incentive
Stock Options are first exercisable by a Participant in any calendar year may
not exceed $100,000.00.

(c)      TEN PERCENT OWNERS. No Incentive Stock Option shall be granted to any
individual who, at the Grant Date, owns stock possessing more than ten percent
of the total combined voting power of all classes of stock of the Company or any
Parent or Subsidiary unless the exercise price per share of such Option is at
least 110% of the Fair Market Value per Share at the Grant Date and the Option
expires no later than five years after the Grant Date.

(d)      EXPIRATION OF AUTHORITY TO GRANT INCENTIVE STOCK OPTIONS. No Incentive
Stock Option may be granted pursuant to the Plan after the day immediately prior
to the tenth anniversary of the Effective Date.

(e)      RIGHT TO EXERCISE. During a Participant's lifetime, an Incentive Stock
Option may be exercised only by the Participant or, in the case of the
Participant's Disability, by the Participant's guardian or legal representative.

(f)      ELIGIBLE RECIPIENTS. Incentive Stock Options may not be granted to
Eligible Participants who are not employees of the Company or a Parent or
Subsidiary as defined in Section 424(e) and (f) of the Code.



ARTICLE 8
PROVISIONS APPLICABLE TO OPTIONS

8.1.              FORM OF PAYMENT FOR OPTIONS.      Subject to the terms of the
Plan and any applicable law or Option Certificate, payments or transfers to be
made by the Company or an Affiliate on the grant or exercise of an Option may be
made in such form as the Committee determines at or after the Grant Date,
including without limitation, cash, Stock, other Options, or other property, or
any combination, and may be made in a single payment or transfer, in
installments, or on a deferred basis, in each case determined in accordance with
rules adopted by, and at the discretion of, the Committee.


8.2.              LIMITS ON TRANSFER.      No right or interest of a Participant
in any unexercised Option may be pledged, encumbered, or hypothecated to or in
favor of any party other than the Company or an Affiliate, or shall be subject
to any lien, obligation, or liability of such Participant to any other party
other than the Company or an Affiliate. No unexercised Option shall be
assignable or transferable by a Participant other than to a beneficiary
designated as provided in 8.3 or by will or the laws of descent and distribution
or, except in the case of an Incentive Stock Option, pursuant to a domestic
relations order that would satisfy Section 414(p)(1)(A) of the Code if such
Section applied to an Option under the Plan; provided, however, that the
Committee may (but need not) permit other transfers where the Committee
concludes that such transferability (i) does not result in accelerated taxation,
(ii) does not cause any Option intended to be an Incentive Stock Option to fail
to be described in Code Section 422(b), and (iii) is otherwise appropriate and
desirable, taking into account any factors deemed relevant, including without
limitation, state or Federal tax or securities laws applicable to transferable
options.


8.3.              BENEFICIARIES.      Notwithstanding Section 8.2, a Participant
may, in the manner determined by the Committee, designate a beneficiary to
exercise the rights of the Participant and to receive any distribution with
respect to any Option upon the Participant's death. A beneficiary, legal
guardian, legal representative, or other person claiming any rights under the
Plan is subject to all terms and conditions of the Plan and any Option
Certificate applicable to the Participant, except to the extent the Plan and
Option Certificate otherwise provide, and to any additional restrictions deemed
necessary or appropriate by the Committee. If no beneficiary has been designated
or survives the Participant, payment shall be made to the Participant’s estate.
Subject to the foregoing, a beneficiary designation may be changed or revoked by
a Participant at any time provided the change or revocation is filed with the
Committee.


8.4.              STOCK CERTIFICATES.      All Stock issuable under the Plan is
subject to any stop-transfer orders and other restrictions as the Committee
deems necessary or advisable to comply with Federal or state securities laws,
rules and regulations and the rules of any national securities exchange or
automated quotation system on which the Stock is listed, quoted, or traded. The
Committee may place legends on any stock certificate or issue instructions to
the transfer agent to reference restrictions applicable to the Stock.


8.5              ACCELERATION UPON DEATH OR DISABILITY.      Notwithstanding any
other provision in the Plan or any Participant’s Option Certificate to the
contrary, upon a Participant’s death or Disability during his Continuous Status
as a Participant, all of his outstanding Options shall become fully vested and
exercisable and shall thereafter continue or lapse in accordance with the other
provisions of the Plan and the Option Certificate.


8.6.              ACCELERATION UPON A CHANGE IN CONTROL.      Except as
otherwise provided in the Option Certificate, all of a Participant's outstanding
Options shall become fully vested and exercisable if the Participant's
employment is terminated without Cause or the Participant resigns for Good
Reason within two years after the effective date of a Change of Control. Such
Options shall thereafter continue or lapse in accordance with the other
provisions of the Plan and the applicable Option Certificates.


8.7.              ACCELERATION FOR OTHER REASONS.      Regardless of whether an
event has occurred as described in Section 8.5 or 8.6 above, the Committee may
in its sole discretion at any time determine that, upon the termination of
employment or service of a Participant, all or a portion of such Participant's
Options shall become fully or partially exercisable as of such date as the
Committee may, in its sole discretion, declare. The Committee may discriminate
among Participants and among Options granted to a Participant in exercising its
discretion pursuant to this Section 8.7.


8.8.              EFFECT OF ACCELERATION.      If an Option is accelerated under
Section 8.5, 8.6 or 8.7, the Committee may, in its sole discretion, provide (i)
that the Option will expire after a designated period of time after such
acceleration to the extent not then exercised, (ii) that the Option will be
settled in cash rather than Stock, (iii) that the Option will be assumed by
another party to a transaction giving rise to the acceleration or otherwise be
equitably converted or substituted in connection with such transaction, (iv)
that the Option may be settled by payment in cash or cash equivalents equal to
the excess of the Fair Market Value of the underlying Stock, as of a specified
date associated with the transaction, over the exercise price of the Option, or
(v) any combination of the foregoing. The Committee's determination need not be
uniform and may be different for different Participants whether or not such
Participants are similarly situated. To the extent that such acceleration causes
Incentive Stock Options to exceed the dollar limitation set forth in Section
7.2(b), the excess Options shall be deemed to be Non-Qualified Stock Options.


8.9.              DETERMINATION OF EMPLOYMENT STATUS.      Whether military,
government or other service or other leave of absence shall constitute a
termination of employment shall be determined in each case by the Committee at
its discretion, and any determination by the Committee shall be final and
conclusive. A Participant's Continuous Status as a Participant shall not be
deemed to terminate (i) in a circumstance in which a Participant transfers from
the Company to an Affiliate, transfers from an Affiliate to the Company, or
transfers from one Affiliate to another Affiliate, or (ii) in the discretion of
the Committee as specified at or prior to such occurrence, in the case of a
spin-off, sale or disposition of the Participant's employer from the Company or
any Affiliate. To the extent that this provision causes Incentive Stock Options
to extend beyond three months from the date a Participant is deemed to be an
employee of the Company, a Parent or Subsidiary for purposes of Sections 424(e)
and 424(f) of the Code, the Options held by such Participant shall be deemed to
be Non-Qualified Stock Options.


8.10.              LOANS OR GUARANTEES.      With the consent of the Committee,
the Company or an Affiliate may make, guarantee or arrange for a loan or loans
to a Participant with respect to or allow a Participant to defer payment to the
Company of all or any portion of (i) the exercise price of any Option granted
under the Plan, (ii) the purchase price, if any, of any Option granted hereunder
and/or (iii) the payment by the Participant of any or all Federal and/or state
income or employment taxes due on account of the exercise of any Option
hereunder. The Committee shall have full authority to decide whether to make a
loan or guarantee or to permit a deferral hereunder and to determine the amount,
terms and provisions of any such loan or guarantee, including the interest rate
to be charged in respect of any such loan(s), whether the loan(s) are to be made
with or without recourse against the borrower, the collateral or other security,
if any, securing the repayment of the loan(s), the terms on which the loan(s)
are to be repaid and the conditions, if any, under which the loan(s) may be
forgiven. If the Committee has made or arranged a loan or guarantee or deferred
payment, the Committee may, in its discretion, require immediate payment of such
deferred amount or immediate release of such loan or guarantee if the
Participant’s Continuous Status as a Participant terminates or if the
Participant sells or otherwise transfers the Participant’s Shares pursuant to
such deferral, loan or guarantee.


ARTICLE 9
CHANGES IN CAPITAL STRUCTURE

9.1.              GENERAL.      In the event of a corporate event or transaction
involving the Company (including, without limitation, any stock dividend, stock
split, extraordinary cash dividend, recapitalization, reorganization, merger,
consolidation, split-up, spin-off, combination or exchange of shares), the
authorization limits under Section 5.1 and 5.4 shall be adjusted
proportionately, and the Committee may adjust Options to preserve the benefits
or potential benefits of the Options. Action by the Committee may include: (i)
adjustment of the number and kind of shares which may be delivered under the
Plan; (ii) adjustment of the number and kind of shares subject to outstanding
Options; (iii) adjustment of the exercise price of outstanding Options; and (iv)
any other adjustments that the Committee determines to be equitable. In
addition, the Committee may, in its sole discretion, provide (i) that Options
will be settled in cash rather than Stock, (ii) that Options will become
immediately vested and exercisable and will expire after a designated period of
time to the extent not then exercised, (iii) that Options will be assumed by
another party to a transaction or otherwise be equitably converted or
substituted in connection with such transaction, (iv) that outstanding Options
may be settled by payment in cash or cash equivalents equal to the excess of the
Fair Market Value of the underlying Stock, as of a specified date associated
with the transaction, over the exercise price of the Option, or (v) any
combination of the foregoing. The Committee's determination need not be uniform
and may be different for different Participants whether or not such Participants
are similarly situated. Without limiting the foregoing, in the event of a
subdivision of the outstanding Stock (stock-split), a declaration of a dividend
payable in shares of Stock, or a combination or consolidation of the outstanding
Stock into a lesser number of shares, the authorization limits under Section 5.1
and 5.4 shall automatically be adjusted proportionately, and the Shares then
subject to each Option shall automatically be adjusted proportionately without
any change in the aggregate purchase price therefore.

>


ARTICLE 10
AMENDMENT, MODIFICATION AND TERMINATION

10.1.              AMENDMENT, MODIFICATION AND TERMINATION.      The Board or
the Committee may, at any time and from time to time, amend, modify or terminate
the Plan without stockholder approval; provided, however, that that if an
amendment to the Plan would, in the reasonable opinion of the Board or the
Committee, either (i) materially increase the benefits accruing to Participants,
(ii) materially increase the number of Shares issuable under the Plan, or (ii)
materially modify the requirements for eligibility, then such amendment shall be
subject to stockholder approval; and provided, further, that the Board or
Committee may condition any amendment or modification on the approval of
stockholders of the Company if such approval is necessary or deemed advisable to
(i) permit Options made hereunder to be exempt from liability under Section
16(b) of the 1934 Act, (ii) to comply with the listing or other requirements of
an Exchange, or (iii) to satisfy any other tax, securities or other applicable
laws, policies or regulations.


10.2.              OPTIONS PREVIOUSLY GRANTED.      At any time and from time to
time, the Committee may amend, modify or terminate any outstanding Option
without approval of the Participant; provided, however:


(a)      Subject to the terms of the applicable Option Certificate, such
amendment, modification or termination shall not, without the Participant's
consent, reduce or diminish the value of such Option determined as if the Option
had been exercised or cashed in at the spread value as of the date of such
amendment or termination;

(b)      The original term of any Option may not be extended without the prior
approval of the stockholders of the Company;

(c)     Except as otherwise provided in Article 9, the exercise price of any
Option may not be reduced, directly or indirectly, without the prior approval of
the stockholders of the Company; and

(d)     No termination, amendment, or modification of the Plan shall adversely
affect any Option previously granted under the Plan, without the written consent
of the Participant affected thereby.



ARTICLE 11
GENERAL PROVISIONS

11.1.              NO RIGHTS TO OPTIONS; NON-UNIFORM DETERMINATIONS.      No
Participant or any Eligible Participant shall have any claim to be granted any
Option under the Plan. Neither the Company, its Affiliates nor the Committee is
obligated to treat Participants or Eligible Participants uniformly, and
determinations made under the Plan may be made by the Committee selectively
among Eligible Participants who receive, or are eligible to receive, Options
(whether or not such Eligible Participants are similarly situated).


11.2.              NO STOCKHOLDER RIGHTS.      No Option gives a Participant any
of the rights of a stockholder of the Company unless and until Shares are in
fact issued to such person in connection with such Option.


11.3.              WITHHOLDING.      The Company or any Affiliate shall have the
authority and the right to deduct or withhold, or require a Participant to remit
to the Company, an amount sufficient to satisfy Federal, state, and local taxes
(including the Participant's FICA obligation) required by law to be withheld
with respect to any exercise, lapse of restriction or other taxable event
arising as a result of the Plan. If Shares are surrendered to the Company to
satisfy withholding obligations in excess of the minimum withholding obligation,
such Shares must have been held by the Participant as fully vested shares for at
least six months. With respect to withholding required upon any taxable event
under the Plan, the Committee may, at the time the Option is granted or
thereafter, require or permit that any such withholding requirement be
satisfied, in whole or in part, by withholding from the Option Shares having a
Fair Market Value on the date of withholding equal to the minimum amount (and
not any greater amount) required to be withheld for tax purposes, all in
accordance with such procedures as the Committee establishes.


11.4.              NO RIGHT TO CONTINUED SERVICE.      Nothing in the Plan, any
Option Certificate or any other document or statement made with respect to the
Plan, shall interfere with or limit in any way the right of the Company or any
Affiliate to terminate any Participant's employment or status as an officer,
director consultant or advisor at any time, nor confer upon any Participant any
right to continue as an employee, officer, director, consultant or advisor of
the Company or any Affiliate, whether for the duration of a Participant's Option
or otherwise.


11.5.              UNFUNDED STATUS OF OPTIONS.      The Plan is intended to be
an "unfunded" plan for incentive and deferred compensation. With respect to any
payments not yet made to a Participant pursuant to an Option, nothing contained
in the Plan or any Option Certificate shall give the Participant any rights that
are greater than those of a general creditor of the Company or any Affiliate.


11.6.              INDEMNIFICATION.      To the extent allowable under
applicable law, each member of the Committee shall be indemnified and held
harmless by the Company from any loss, cost, liability, or expense that may be
imposed upon or reasonably incurred by such member in connection with or
resulting from any claim, action, suit, or proceeding to which such member may
be a party or in which he may be involved by reason of any action or failure to
act under the Plan and against and from any and all amounts paid by such member
in satisfaction of judgment in such action, suit, or proceeding against him
provided he gives the Company an opportunity, at its own expense, to handle and
defend the same before he undertakes to handle and defend it on his own behalf.
The foregoing right of indemnification shall not be exclusive of any other
rights of indemnification to which such persons may be entitled under the
Company's Articles of Incorporation or Bylaws, as a matter of law, or otherwise,
or any power that the Company may have to indemnify them or hold them harmless.


11.7.              RELATIONSHIP TO OTHER BENEFITS.      No payment under the
Plan shall be taken into account in determining any benefits under any pension,
retirement, savings, profit sharing, group insurance, welfare or benefit plan of
the Company or any Affiliate unless provided otherwise in such other plan.


11.8.              EXPENSES.      The expenses of administering the Plan shall
be borne by the Company and its Affiliates.


11.9.              TITLES AND HEADINGS.      The titles and headings of the
Sections in the Plan are for convenience of reference only, and in the event of
any conflict, the text of the Plan, rather than such titles or headings, shall
control.


11.10.              GENDER AND NUMBER.      Except where otherwise indicated by
the context, any masculine term used herein also shall include the feminine; the
plural shall include the singular and the singular shall include the plural.


11.11.              FRACTIONAL SHARES.      No fractional Shares shall be issued
and the Committee shall determine, in its discretion, whether cash shall be
given in lieu of fractional shares or whether such fractional shares shall be
eliminated by rounding up.


11.12.              GOVERNMENT AND OTHER REGULATIONS.


(a)      Notwithstanding any other provision of the Plan, no Participant who
acquires Shares pursuant to the Plan may, during any period of time that such
Participant is an affiliate of the Company (within the meaning of the rules and
regulations of the Securities and Exchange Commission under the 1933 Act), sell
such Shares, unless such offer and sale is made (i) pursuant to an effective
registration statement under the 1933 Act, which is current and includes the
Shares to be sold, or (ii) pursuant to an appropriate exemption from the
registration requirement of the 1933 Act, such as that set forth in Rule 144
promulgated under the 1933 Act.

(b)      Notwithstanding any other provision of the Plan, if at any time the
Committee shall determine that the registration, listing or qualification of the
Shares covered by an Option upon any Exchange or under any foreign, Federal,
state or local law or practice, or the consent or approval of any governmental
regulatory body, is necessary or desirable as a condition of, or in connection
with, the granting of such Option or the purchase or receipt of Shares
thereunder, no Shares may be purchased, delivered or received pursuant to such
Option unless and until such registration, listing, qualification, consent or
approval shall have been effected or obtained free of any condition not
acceptable to the Committee. Any Participant receiving or purchasing Shares
pursuant to an Option shall make such representations and agreements and furnish
such information as the Committee may request to assure compliance with the
foregoing or any other applicable legal requirements. The Company shall not be
required to issue or deliver any certificate or certificates for Shares under
the Plan prior to the Committee's determination that all related requirements
have been fulfilled. The Company shall in no event be obligated to register any
securities pursuant to the 1933 Act or applicable state or foreign law or to
take any other action in order to cause the issuance and delivery of such
certificates to comply with any such law, regulation or requirement.


11.13.              GOVERNING LAW.      To the extent not governed by Federal
law, the Plan and all Option Certificates shall be construed in accordance with
and governed by the laws of the State of Georgia.


11.14.              ADDITIONAL PROVISIONS.      Each Option Certificate may
contain such other terms and conditions as the Committee may determine; provided
that such other terms and conditions are not inconsistent with the provisions of
the Plan.


11.15.              NO LIMITATIONS ON RIGHTS OF COMPANY.      The grant of any
Option shall not in any way affect the right to power of the Company to make
adjustments, reclassification or changes in its capital or business structure or
to merge, consolidate, dissolve, liquidate, sell or transfer all or any part of
its business or assets. The Plan shall not restrict the authority of the
Company, for proper corporate purposes, to grant orassume Options, other than
under the Plan, to or with respect to any person. If the Committee so directs,
the Company may issue or transfer Shares to an Affiliate, for such lawful
consideration as the Committee may specify, upon the condition or understanding
that the Affiliate will transfer such Shares to a Participant in accordance with
the terms of an Option granted to such Participant and specified by the
Committee pursuant to the provisions of the Plan.


The foregoing is hereby acknowledged as being the RARE Hospitality
International, Inc. 2002 Stock Option Plan as adopted by the Board on March 25,
2002.


                                            RARE Hospitality International, Inc.

                                            By:  /s/ Philip J. Hickey, Jr.

                                                 ---------------------------------------------
                                                 Philip J. Hickey, Jr.
                                                 Chairman and Chief Executive Officer

